EXHIBIT 10.8

CONTINUING GUARANTY


1.           Obligations Guarantied.  For consideration, the adequacy and
sufficiency of which is acknowledged, each of the undersigned (each a
"Guarantor" and collectively, the “Guarantors”), for the purpose of seeking to
induce UNION BANK, N.A. ("Bank") to extend credit or otherwise provide financial
accommodations to SUNPOWER CORPORATION, a Delaware corporation ("Borrower"),
under or in connection with, among other things, that certain Loan Agreement
dated as of the date hereof (as amended, modified, supplemented, restated or
renewed from time to time, the “Loan Agreement”) by and between Borrower and
Bank, which extensions of credit and provision of financial accommodations will
be to the direct and indirect interest, advantage and benefit of each Guarantor,
hereby unconditionally guaranties and promises (a) to pay to Bank on demand, in
lawful United States money, all Obligations of Borrower to Bank, (b) to perform
all undertakings of Borrower in connection with the Obligations, and (c) to hold
Bank harmless from any damage or liability Bank may incur in connection with
Bank's providing of Automated Clearing House (ACH) services for or to
Borrower.  "Obligations" is used in its most comprehensive sense and includes
any and all debts, liabilities, rental obligations, and other obligations and
liabilities of every kind of Borrower to Bank, whether made, incurred or created
previously, concurrently or in the future, whether voluntary or involuntary and
however arising, whether incurred directly or acquired by Bank by assignment or
succession, whether due or not due, absolute or contingent, liquidated or
unliquidated, legal or equitable, whether Borrower is liable individually or
jointly or with others, whether incurred before, during or after any bankruptcy,
reorganization, insolvency, receivership or similar proceeding ("Insolvency
Proceeding"), and whether recovery thereof is or becomes barred by a statute of
limitations or is or becomes otherwise unenforceable, together with all expenses
of, for and incidental to collection, including reasonable attorneys' fees.  As
used herein, the term Obligations includes all “Obligations” as that term is
defined in the Loan Agreement.


2.           Limitation on Guarantor's Liability.  Although this Continuing
Guaranty (this “Guaranty”) covers all Obligations, each Guarantor's liability
under this Guaranty for Borrower's Obligations shall not exceed at any one time
the sum of the following (the "Guarantied Liability Amount"): (a) Thirty Million
Dollars ($30,000,000) for Obligations representing principal owing in connection
with the Term Loan ("Principal Amount"), (b) interest, fees and like charges
owing and allocable to the Principal Amount as determined by Bank, (c) all
amounts owing to Bank under any interest rate swap or similar agreement
heretofore or hereafter entered into between Borrower and Bank relating to the
Term Loan, and (d) without allocation in respect of the Principal Amount all
costs, reasonable attorneys' fees, and expenses of Bank relating to or arising
out of the enforcement of the Obligations and all indemnity liabilities of each
Guarantor under this Guaranty.  The foregoing limitation applies only to
Guarantors’ liability under this particular Guaranty.  Unless Bank otherwise
agrees in writing, every other guaranty of any Obligations previously,
concurrently, or hereafter given to Bank by any Guarantor is independent of this
Guaranty and of every other such guaranty.  Without notice to any Guarantor,
Bank may permit the Obligations to exceed the Principal Amount and may apply or
reapply any amounts received in respect of the Obligations from any source other
than from a Guarantor to that portion of the Obligations not included within the
Guarantied Liability Amount.


3.           Continuing Nature/Revocation/Reinstatement.  This Guaranty is an
absolute guaranty of payment and performance and not of collection and shall
remain effective during the term of the Loan Documents.  This Guaranty is in
addition to any other guaranties of the Obligations, is continuing and covers
all Obligations, including those arising under successive transactions which
continue or increase the Obligations from time to time, renew all or part of the
Obligations after they have been satisfied, or create new
Obligations.  Revocation by one or more signers of this Guaranty or any other
guarantors of the Obligations shall not (a) affect the obligations under this
Guaranty of a non-revoking Guarantor, (b) apply to Obligations outstanding when
Bank receives written notice of revocation, or to
 
Page1

--------------------------------------------------------------------------------

 
any extensions, renewals, readvances, modifications, amendments or replacements
of such Obligations, or (c) apply to Obligations, arising after Bank receives
such notice of revocation, which are created pursuant to a commitment existing
at the time of the revocation, whether or not there exists an unsatisfied
condition to such commitment or Bank has another defense to its
performance.  All of Bank's rights pursuant to this Guaranty continue with
respect to amounts previously paid to Bank on account of any Obligations which
are thereafter restored or returned by Bank, whether in an Insolvency Proceeding
of Borrower or for any other reason, all as though such amounts had not been
paid to Bank; and each Guarantor's liability under this Guaranty (and all its
terms and provisions) shall be reinstated and revived, notwithstanding any
surrender or cancellation of this Guaranty.  Bank, at its sole discretion, may
determine whether any amount paid to it must be restored or returned; provided,
however, that if Bank elects to contest any claim for return or restoration,
each Guarantor agrees to indemnify and hold Bank harmless from and against all
costs and expenses, including reasonable attorneys' fees, expended or incurred
by Bank in connection with such contest.  No payment by any Guarantor shall
reduce the Guarantied Liability Amount hereunder unless, at or prior to the time
of such payment, Bank receives such Guarantor's written notice to that
effect.  If any Insolvency Proceeding is commenced by or against Borrower or any
Guarantor, at Bank's election, each Guarantor's obligations under this Guaranty
shall immediately and without notice or demand become due and payable, whether
or not then otherwise due and payable.


4.           Authorization.  Each Guarantor authorizes Bank, without notice and
without affecting Guarantor's liability under this Guaranty, from time to time,
whether before or after any revocation of this Guaranty, to (a) renew,
compromise, extend, accelerate, release, subordinate, waive, amend and restate,
or otherwise amend or change, the interest rate, time or place for payment or
any other terms of all or any part of the Obligations; (b) accept delinquent or
partial payments on the Obligations; (c) take or not take security or other
credit support for this Guaranty or for all or any part of the Obligations, and
exchange, enforce, waive, release, subordinate, fail to enforce or perfect,
sell, or otherwise dispose of any such security or credit support; (d) apply
proceeds of any such security or credit support and direct the order or manner
of its sale or enforcement as Bank, at its sole discretion, may determine; and
(e) release or substitute Borrower or any guarantor or other person or entity
liable on the Obligations.


5.           Waivers.  To the maximum extent permitted by law, each Guarantor
waives (a) all rights to require Bank to proceed against Borrower, or any other
guarantor, or proceed against, enforce or exhaust any security for the
Obligations or to marshal assets or to pursue any other remedy in Bank's power
whatsoever; (b) all defenses arising by reason of any disability or other
defense of Borrower, the cessation for any reason of the liability of Borrower,
any defense that any other indemnity, guaranty or security was to be obtained,
any claim that Bank has made any Guarantor's obligations more burdensome or more
burdensome than Borrower's obligations, and the use of any proceeds of the
Obligations other than as intended or understood by Bank or Guarantors; (c) all
presentments, demands for performance, notices of nonperformance, protests,
notices of dishonor, notices of acceptance of this Guaranty and of the existence
or creation of new or additional Obligations, and all other notices or demands
to which any Guarantor might otherwise be entitled; (d) all conditions precedent
to the effectiveness of this Guaranty; (e) all rights to file a claim in
connection with the Obligations in an Insolvency Proceeding filed by or against
Borrower; (f) all rights to require Bank to enforce any of its remedies; (g) any
setoff, defense or counterclaim against Bank, (h) the benefit of any act or
omission by Bank which directly or indirectly results in or aids the discharge
of Borrower from any of the Obligations by operation of law or otherwise; (i)
the benefit of California Civil Code Section 2815 permitting the revocation of
this Guaranty as to future transactions and the benefit of California Civil Code
Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899 and 1432 with
respect to certain suretyship defenses; and (j) until the Obligations are fully
and indefeasibly satisfied and paid, in cash, with such payment not subject to
return: (i) all rights of subrogation, contribution,

 
Page2

--------------------------------------------------------------------------------

 
indemnification or reimbursement, (ii) all rights of recourse to any assets or
property of Borrower, or to any collateral or credit support for the
Obligations, (iii) all rights to participate in or benefit from any security or
credit support Bank may have or acquire, and (iv) all rights, remedies and
defenses any Guarantor may have or acquire against Borrower.


6.           Guarantors to Keep Informed.  Each Guarantor warrants having
established with Borrower adequate means of obtaining, on an ongoing basis, such
information as such Guarantor may require concerning all matters bearing on the
risk of nonpayment or nonperformance of the Obligations.  Each Guarantor assumes
sole, continuing responsibility for obtaining such information from sources
other than from Bank.  Bank has no duty to provide any information to any
Guarantor until Bank receives such Guarantor's written request for specific
information in Bank's possession and Borrower has authorized Bank to disclose
such information to such Guarantor.


7.           Subordination.  All obligations of Borrower to each Guarantor which
presently or in the future may exist ("Guarantor's Claims") are hereby
subordinated to the Obligations.  At Bank's request, each Guarantor's Claims
will be enforced and performance thereon received by such Guarantor only as a
trustee for Bank, and each Guarantor will promptly pay over to Bank all proceeds
recovered for application to the Obligations without reducing or affecting such
Guarantor's liability under other provisions of this Guaranty.  Any lien or
charge on the property securing the obligations, and on the revenue and income
to be realized therefrom, which any Guarantor may have or obtain shall be, and
such lien or charge hereby is, subordinated to the lien or charge in favor of
Bank, if any, securing the Obligations on such property.  Each Guarantor agrees
that it shall file any and all claims against Borrower in any Insolvency
Proceeding in which the filing of claims is required by law on any indebtedness
of Borrower to such Guarantor, and will assign to Bank all rights of such
Guarantor.  If a Guarantor does not file such claim, Bank, as attorney-in-fact
for such Guarantor, is authorized to do so in the name of Guarantor or, in
Bank’s sole discretion, to assign the claim and to file a proof of claim in the
name of Bank or Bank’s nominee.  In all such cases, whether in bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to Bank
the full amount of any such claim, and, to the full extent necessary for that
purpose, each Guarantor assigns to Bank all of such Guarantor's rights to any
such payments or distributions to which such Guarantor would otherwise be
entitled.  Each Guarantor also agrees that Bank’s books and records showing the
account between Bank and Borrower or any other guarantor shall be admissible in
any action or proceeding and shall be binding upon each Guarantor for the
purpose of establishing the terms set forth therein and shall constitute prima
facie proof thereof.
 
8.           Indemnity.  Guarantors shall, jointly and severally, indemnify and
hold Bank and each of its employees, attorneys, consultants, representatives and
agents and their respective successors and assigns (each an “Indemnified
Person”), harmless, from and against any and all:  (i) suits, actions, or
proceedings in any court or forum, at law, in equity or otherwise; (ii) costs,
fines, deficiencies, or penalties; (iii) asserted claims or demands by any
Person; (iv) arbitration demands, proceedings or awards; (v) damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of collection, defense or appeal); (vi) enforcement of rights
and remedies; and (vii) criminal, civil or regulatory investigations (each a
“Claim”) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended or not extended
under the Loan Agreement and the other Loan Documents or otherwise in connection
with or arising out of the transactions contemplated hereunder or thereunder,
including any Claim for environmental liabilities and legal costs and expenses
of disputes between any Loan Party and Bank; provided, that Guarantors shall not
be liable for indemnification of an Indemnified Person to the extent that any
such Claim is finally determined by a court of competent jurisdiction to have
resulted solely from such Indemnified Person’s gross negligence or willful
misconduct.  This Section 8 shall survive the termination of this Guaranty.

 
Page3

--------------------------------------------------------------------------------

 
9.           Authorization.  Where Borrower is a corporation, partnership or
other entity, Bank need not inquire into or verify the powers of Borrower or
authority of those acting or purporting to act on behalf of Borrower, and this
Guaranty shall be enforceable with respect to any Obligations Bank grants or
creates in reliance on the purported exercise of such powers or authority.


10.           Assignments.  Without notice to any Guarantor, Bank may assign the
Obligations and this Guaranty, in whole or in part, and may (subject to Section
7.16 of the Loan Agreement) disclose to any prospective or actual purchaser of
all or part of the Obligations any and all information Bank has or acquires
concerning each Guarantor, this Guaranty and any security for this Guaranty.


11.           Counsel Fees and Costs.  The prevailing party shall be entitled to
attorneys' fees (including a reasonable allocation for Bank's internal counsel)
and all other costs and expenses which it may incur in connection with the
enforcement or preservation of its rights under, or defense of, this Guaranty or
in connection with any other dispute or proceeding relating to this Guaranty,
whether or not incurred in any Insolvency Proceeding, arbitration, litigation or
other proceeding.


12.           Multiple Guarantors/Borrowers.  When there is more than one
Borrower named herein or when this Guaranty is executed by more than one
Guarantor, then the words "Borrower" and "Guarantor", respectively, shall mean
all and any one or more of them, and their respective successors and assigns,
including debtors-in-possession and bankruptcy trustees; words used herein in
the singular shall be considered to have been used in the plural where the
context and construction so require in order to refer to more than one Borrower
or Guarantor, as the case may be.


13.           Integration/Severability/Amendments.  This Guaranty is intended by
each Guarantor and Bank as the complete, final expression of their agreement
concerning its subject matter.  It supersedes all prior understandings or
agreements with respect thereto and may be changed only by a writing signed by
Guarantors and Bank.  No course of dealing, or parole or extrinsic evidence
shall be used to modify or supplement the express terms of this Guaranty.  If
any provision of this Guaranty is found to be illegal, invalid or unenforceable,
such provision shall be enforced to the maximum extent permitted, but if fully
unenforceable, such provision shall be severable, and this Guaranty shall be
construed as if such provision had never been a part of this Guaranty, and the
remaining provisions shall continue in full force and effect.


14.           Joint and Several.  If more than one Guarantor signs this
Guaranty, the obligations of each under this Guaranty are joint and several, and
independent of the Obligations and of the obligations of any other person or
entity.  A separate action or actions may be brought and prosecuted against any
one or more guarantors, whether action is brought against Borrower or other
guarantors of the Obligations, and whether Borrower or others are joined in any
such action.


15.           Notice.  Any notice, including notice of revocation, given by any
party under this Guaranty shall be effective only upon its receipt by the other
party and only if (a) given in writing and (b) personally delivered or sent by
United States mail, postage prepaid, and addressed to Bank or Guarantors at
their respective addresses for notices indicated below.  Guarantors and Bank may
change the place to which notices, requests, and other communications are to be
sent to them by giving written notice of such change to the other.


16.           Governing Law.  This Guaranty shall be governed by and construed
according to the laws of the State of California, and, except as provided in any
addendum hereto, each Guarantor submits to the non-exclusive jurisdiction of the
state or federal courts in said state.

 
Page4

--------------------------------------------------------------------------------

 
16.           Disputes.  To the extent permitted by law, in connection with any
claim, cause of action, proceeding or other dispute concerning this Guaranty
(each a "Claim"), the parties to this Guaranty expressly, intentionally, and
deliberately waive any right each may otherwise have to trial by jury.  In the
event that the waiver of jury trial set forth in the previous sentence is not
enforceable under the law applicable to this Guaranty, the parties to this
Guaranty agree that any Claim, including any question of law or fact relating
thereto, shall, at the written request of any party, be determined by judicial
reference pursuant to the state law applicable to this Guaranty.  The parties
shall select a single neutral referee, who shall be a retired state or federal
judge.  In the event that the parties cannot agree upon a referee, the court
shall appoint the referee.  The referee shall report a statement of decision to
the court.  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral or obtain
provisional remedies.  The parties shall bear the fees and expenses of the
referee equally, unless the referee orders otherwise.  The referee shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.  The parties acknowledge that if a referee is
selected to determine the Claims, then the Claims will not be decided by a jury.


17.         Tax; Awards; Service of Process; Other Awards.
 
(a)         Guarantors shall make all payments due Bank under this Guaranty free
and clear of any present or future taxes, levies, assessments, imposts, fees,
charges, restrictions, and conditions whatsoever ("Tax") now or hereafter
imposed by any applicable treaty, law or regulation.  However, if a Guarantor is
legally required to deduct any Tax from payments otherwise due under this
Guaranty, then Guarantor shall: (i) on demand pay Bank in United States Dollars
such additional amount as may be necessary so that Bank will receive the payment
to which Bank would otherwise be entitled if no Tax had been imposed or deducted
and (ii) forward to Bank within 90 days of a Tax payment, documentation
acceptable to Bank evidencing such Tax payment.
 
(b)         If any judgment or order by any court, governmental agency,
arbitration panel, or the like makes an award to Bank under this Guaranty in
other than United States Dollars, each Guarantor shall also, in addition to the
award, pay Bank in United States Dollars, the amount by which (i) the original
United States Dollar amount due Bank exceeds (ii) the award in United States
Dollars after conversion from the other currency (at rates then generally used
by Bank in calculating such conversions).
 
(c)         Each Guarantor hereby appoints Borrower as Guarantor's agent for
service of process in the state designated in Section 16, above.  Any service
upon such agent will be valid as if each Guarantor had been legally served in
the jurisdiction of such Guarantor's principal place of business (or Guarantor's
residence if Guarantor is an individual).  Nothing herein shall affect Bank's
right to serve any Guarantor with legal process in any other manner permitted by
applicable law.
 
(d)         If any Guarantor has or acquires any immunity from jurisdiction of
any court, or if any Guarantor's property has or acquires immunity from any
legal process, such Guarantor hereby irrevocably waives such immunity with
respect of its obligations under this Guaranty and, without limiting the
generality of the foregoing, such Guarantor agrees that such waiver shall be
effective and irrevocable to the fullest extent permitted under applicable law.
 
(e)         Each Guarantor represents and warrants to Bank that all
authorizations and approvals (including any exchange control or approval), or
other action by, and any notice to or filing with, any governmental authority or
regulatory body required for such Guarantor's due execution, delivery and
performance of this Guaranty have been duly obtained or made and will continue
in full force and effect until the full discharge of each Guarantor's
liabilities under this Guaranty.
 
Page5

--------------------------------------------------------------------------------

 
(f)         Each Guarantor represents and warrants to Bank that the following
information is true, complete and correct:


SunPower Corporation, Systems, is a corporation duly incorporated and validly
existing under and by virtue of the laws of the State of Delaware.


SunPower North America LLC, is a limited liability company duly organized and
validly existing under and by virtue of the laws of the State of Delaware.


Both Guarantors have a chief executive office and principal place of business
located at:
3939 N. First Street
San Jose, CA 95134
Fax:  (408) 240-5400
 
The name and address of each Guarantor's agent for service of process is:
    The Corporation Trust Company,
    Corporate Trust Center,
    1209 Orange Street,
    Wilmington, DE  19801.
 
[Remainder of Page Left Blank]

 
 
Page6

--------------------------------------------------------------------------------

 



Executed as of April 17, 2009.   Each Guarantor acknowledges having received a
copy of this Guaranty and having made each waiver contained in this Guaranty
with full knowledge of its consequences.




                                             

 SUNPOWER CORPORATION, SYSTEMS       SUNPOWER NORTH AMERICA, LLC  
/s/Dennis V. Arriola  
   
/s/ Dennis V. Arriola 
 
By: Dennis V. Arriola   
   
By Dennis V. Arriola
 
Title  CFO         
   
Title SVP & CFO  
 


Address for notices to
Borrower:                                                                                     Address
for notices to Guarantor:


Attn:  General
Counsel                                                                                        
Attn:  General Counsel
3939 N. First
Street                                                                                      
 3939 N. First Street
San Jose, CA
95134                                                                                          
   San Jose, CA 95134
Fax:  (408)
240-5400                                                                                            
 Fax:  (408) 240-5400




 


                                                                       

 UNION BANK, N.A.        
/s/J. William Bloore  
   
 
 
By  J. William Bloore    
   
 
 
Title Vice President  
   
 
 


Address for notices:


601 East Potrero Grande Drive
Monterey Park, California  91754
Attn:  Commercial Loan Operations
Fax:  (323) 720-2252


East Bay Corporate Banking Group
200 Pringle Avenue, Suite 500
Walnut Creek, CA  94596-3570
Attn:  J. William Bloore
Fax:  (925) 943-7442
 
 
 
 
 
 
 [ Signature Page to Continuing Guaranty]
 
Page 7

 